Appellant again urges that he was entitled, under the facts herein, to have submitted to the jury the issue of implied authority to sign the name of Fowler to the check alleged to have been forged, and that we were in error when we held that the testimony was not sufficient to raise such an issue.
Article 993, P. C. provides that: "When the person making or altering an instrument in writing acts under an authority which he has good reason to believe, and actually does believe, to be sufficient, he is not guilty of forgery, though the authority be in fact insufficient and void."
It will be observed from the excerpts of testimony in the original opinion that not only did appellant not have good reason to believe that he had the authority to sign Fowler's name to the alleged forged check, but he also did not actually *Page 283 
believe that he had such authority. The matter seems to have never been discussed between them.
The motion will be overruled.